DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on December 1, 2020 and September 27, 2021 is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 9-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is unclear from the context of the claim. Applicant recites the limitation “and storing in a memory” in line 5. However, there are numerous elements which may be stored in the memory, such as the “user command,” the “application,” the obtained “at least one,” some other element which is inadvertently omitted, or combinations thereof. As such, the use of the phrase “and storing in a memory,” without further context regarding the element which is the object of the action, renders the limitation unclear.
Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is:  “storing the key information of the text.” (emphasis added). Applicant recites the limitation “and storing” in line 3. However, as the Applicant is further limiting “the storing” of claim 1, the use of the phrase “and storing,” without further context regarding the element which is the object of the action, renders the limitation unclear.
Claims 5 and 13 recite the limitation “based on information related to the application” at lines 3 and 4. However, it is unclear whether the applicant intends that the antecedent basis for “the application,” be the "application for playing back the searched content," recited in claim 5 and 13, or the "application being executed," recited in claims 1 and 9. Therefore, claims 5 and 13 are unclear as presented and are rejected as being indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni (U.S. Pat. App. Pub. No. 2019/0103103, hereinafter Ni).

Regarding claim 1, Ni discloses A control method of an electronic device, comprising (The method described with relation to the "assistant application 118"; Ni, ¶¶ [0040]): obtaining, based on a user command being input while an application is executed, at least one from among a type of the application, a content information related to the application being executed, and a function used through the application (With reference to an exemplary embodiment, "a user may typically use a variety of commands to prepare their home for having guests over for a movie night. The commands can include ‘Assistant, please open my movie application on my phone, order a pizza, and turn on the entertainment system. {obtaining, based on a user command being input while an application is executed...}’" where "in response to the assistant application 118 receiving this command, the assistant application 118 can communicate over the network 122 with multiple different devices (e.g., cell phone 126) for carrying out actions corresponding to the command {obtaining... at least one from among a type of the application, a content information related to the application being executed, and a function used through the application}"; Ni, ¶¶ [0040]), and storing in a memory ("the assistant application 118" then stores "the most recent string of commands, and/or the actions induced by the commands" related to the "variety of commands to prepare their home for having guests over for a movie night" in a "database or other memory location accessible to the automated assistant"; Ni, ¶¶ [0040], [0064]); and inputting, based on a user question related to the application being input, the user question related to the application to a trained artificial intelligence model and outputting a reply with respect to the obtained user question, ("the user can request the assistant application 118 create the shortcut command phrase by providing the command, ‘Assistant, please perform those commands when I say ‘get ready for movie night’.’” where the command can include a "condition indicators... [such as] ‘could you,’" thus creating a user question, and where the system “can employ neural networks and/or statistical models” and performance of a task implicitly discloses that the system is trained with respect to said task, thus trained artificial intelligence models; Ni, ¶¶ [0040], [0039], [0037]) wherein the reply to the user question is determined based on at least one from among the type of the application, the content information related to the application being executed, and the function used through the application ("In response, the assistant application 118 can identify the most recent string of commands, and/or the actions induced by the commands, and generate a database entry that correlates the actions to the shortcut command phrase ‘get ready for movie night’."; Ni, ¶¶ [0040]). 

Regarding claim 2, Ni discloses wherein the storing comprises: extracting, based on the application being executed comprising a text, key information of the text, and storing (The assistant application, in response to the user command/question "Assistant, please perform those commands when I say ‘get ready for movie night,’” where the assistant application understanding of "those commands" is extracting key information of the text, and in light of "get ready for movie night" based on an application being executed comprising a text. The assistant application then "generate[s] a database entry that correlates the actions to the shortcut command phrase {and storing}"; Ni, ¶¶ [0040]). 

Regarding claim 3, Ni discloses wherein the storing comprises: storing, based on a user interaction which performs a function on the application being executed being detected, a history information (The assistant application stores user history in light of command phrases which the automated assistant has acted.; Ni, ¶¶ [0054]) comprising information on the performed function and the user interaction (using an exemplary embodiment, the assistant application stores information on "three command phrases {comprising information on... the user interaction}" and the automated assistant response to said commands being "initialize a music application on a user’s portable device to play the workout playlist, cause their security alarm to initialize, and cause their thermostat to be set to a lower temperature {comprising information on the performed function}"; Ni, ¶¶ [0054]). 

Regarding claim 4, Ni discloses wherein the outputting is characterized by outputting at least one from among providing a search result with respect to the user question (In response to the user question, the assistant application "identifies the most recent string of commands {a search result with respect to the user question}"; Ni, ¶¶ [0040]), performing an action with respect to the user question (In response to the user question, the assistant application further "generate a database entry that correlates the actions to the shortcut command phrase ‘get ready for movie night.’{performing an action with respect to the user question}"; Ni, ¶¶ [0040]), and performing an application function with respect to the user question (In response to the user question, the assistant application further "creates the shortcut command {performing an application function with respect to the user question}"; Ni, ¶¶ [0040]). 

Regarding claim 5, Ni discloses wherein the outputting comprises: recommending, based on the user question being a question related to content search, an application for playing back the searched content ("Additional actions that can be correlated to the shortcut command phrase {based on the user question...} can include causing the automated assistant to access a music application 220 hosted by a remote device 218, and causing the music application 220 to play a classical music playlist {an application for playing back the searched content}" where a music request is a question related to content search.; Ni, ¶¶ [0048]) based on information related to the application (Where the selection of the music application 220 of the remote device 218 is "in order that the classical playlist can be identified," thus based on information related to the application that the classical playlist is identifiable by the music application 220 of the remote device 218 {based on information related to the application}.; Ni, ¶¶ [0048]). 

Regarding claim 6, Ni discloses wherein the outputting comprises: transmitting, based on the user question being input, the user question to an external server ("When a user provides a shortcut invocation phrase to the assistant interface, for example, through a verbal command, recorded audio can be transmitted to the assistant server for processing."; Ni, ¶¶ [0033]); receiving, from the external server, a reply candidate with respect to the user question ("The assistant server can then process the audio in order to identify the shortcut invocation phrase to which the audio corresponds."; Ni, ¶¶ [0033]); and outputting a reply with respect to the user question based on the received reply candidates and the information stored in the memory ("The assistant teaching agent can then identify, from the processed audio data, a mapping between the shortcut invocation phrase and an existing preconfigured invocation phrase or associated actions."; Ni, ¶¶ [0033]). 

Regarding claim 7, Ni discloses wherein the storing comprises storing at least one from among a domain information on the application being executed and a type of the application, content information related to the application being executed and the function used through the application ("a storage entry {wherein storing comprises storing at least...} correlating a shortcut command phrase to one or more actions {content information related to the application being executed...} can be generated through user interface input provided by a user utilizing the assistant interface 110 of the computing device 102 (through interaction with server device 112)."; Ni, ¶¶ [0035]), and wherein the artificial intelligence model is characterized by obtaining a reply with respect to the user question ("Thereafter, the user can provide the shortcut command phrase at a separate computing device, and the storage entry accessed [by the assistant application] {wherein the artificial intelligence model...} to perform the one or more actions in response {is characterized by obtaining a reply with respect to the user’s question…}"; Ni, ¶¶ [0035]) based on at least one from among the stored domain information and the type of the application, the content information related to the application being executed and the function used through the application ("the storage entry accessed [by the assistant application] to perform the one or more actions in response..." Thus, the response is based on the "storage entry {the content information related to the application being executed}"; Ni, ¶¶ [0035]). 

Regarding claim 8, Ni discloses wherein the user question is characterized by being at least one of a user speech or a text (The user question "“Assistant, [could you]please perform those commands when I say ‘get ready for movie night.,’” is user speech converted to text.; Ni, ¶¶ [0040]).

Regarding claim 9, Ni discloses An electronic device, comprising (The system 100, described with reference to the computer system 610, incorporating the "assistant application 118"; Ni, ¶¶ [0034], [0066], [0040]): a memory (“a memory 625”; Ni, ¶¶ [0034], [0066], [0040]); and a processor configured to execute an application stored in the memory (“where the one or more processors are operable to execute instructions stored in associated memory, and where the instructions are configured to cause performance of any of the aforementioned methods”; Ni, ¶¶ [0015], [0040]), wherein the processor is configured to: obtain, based on a user command being input while an application is executed, at least one from among a type of the application, a content information related to the application being executed, and a function used through the application (With reference to an exemplary embodiment, "a user may typically use a variety of commands to prepare their home for having guests over for a movie night. The commands can include ‘Assistant, please open my movie application on my phone, order a pizza, and turn on the entertainment system. {obtaining, based on a user command being input while an application is executed...}’" where "in response to the assistant application 118 receiving this command, the assistant application 118 can communicate over the network 122 with multiple different devices (e.g., cell phone 126) for carrying out actions corresponding to the command {obtaining... at least one from among a type of the application, a content information related to the application being executed, and a function used through the application}"; Ni, ¶¶ [0040]), and storing in a memory ("the assistant application 118" then stores "the most recent string of commands, and/or the actions induced by the commands" related to the "variety of commands to prepare their home for having guests over for a movie night" in a "database or other memory location accessible to the automated assistant"; Ni, ¶¶ [0040], [0064]); and input, based on a user question related to the application being input, the user question related to the application to a trained artificial intelligence model and outputting a reply with respect to the obtained user question, ("the user can request the assistant application 118 create the shortcut command phrase by providing the command, ‘Assistant, please perform those commands when I say ‘get ready for movie night’.’” where the command can include a "condition indicators... [such as] ‘could you,’" thus creating a user question, and where the system “can employ neural networks and/or statistical models” and performance of a task implicitly discloses that the system is trained with respect to said task, thus trained artificial intelligence models; Ni, ¶¶ [0040], [0039], [0037]) wherein the reply to the user question is determined based on at least one from among the type of the application, the content information related to the application being executed, and the function used through the application ("In response, the assistant application 118 can identify the most recent string of commands, and/or the actions induced by the commands, and generate a database entry that correlates the actions to the shortcut command phrase ‘get ready for movie night’."; Ni, ¶¶ [0040]). 

Regarding claim 10, the rejection of claim 9 is incorporated. Claim 10 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 11, the rejection of claim 9 is incorporated. Claim 11 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 12, the rejection of claim 9 is incorporated. Claim 12 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 13, the rejection of claim 9 is incorporated. Claim 13 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Regarding claim 14, the rejection of claim 9 is incorporated. Claim 14 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Regarding claim 15, the rejection of claim 9 is incorporated. Claim 15 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bruno et al (U.S. Pat. App. Pub. No. 2016/0048772) discloses systems and methods of tailoring a question answering system based on user expertise.
Kanemoto et al (U.S. Pat. App. Pub. No. 2017/0160881) discloses systems and methods of improving user interaction through incorporation of user action and application history.
Fujii et al (U.S. Pat. App. Pub. No. 2017/0110127) discloses a dialogue support system incorporating user intention and prior user interactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657